UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Attached is an English translation of the letter dated August 8th, 2013 filed with the Peruvian Superintendencia del Mercado de Valores - SMV, by virtue of which the registrant reported that our Board of Directors agreed unanimously to designate the Corporate Finance and Investor Relations Officer, Mr. Dennis Gray Febres, identified with DNI° 16267015, as Stock-Exchange Representative to execute these functions in the New York Stock Exchange and in the Lima Stock Exchange Lima, August 8, 2013 Sirs Superintendencia del Mercado de Valores Present.- Reference:Relevant Fact –Stock Exchange Representative Dear Sirs: In accordance with the provisions of article 28 of the Texto Unico de la Ley de Mercado de Valores and Resolution of Conasev N ° 107-2002-EF94.10, we inform you, as a relevant fact, the following: On session held on August 7st of 2013,theBoard of Directors agreed unanimously to designate the Corporate Finance and Investor Relations Officer Mr. Dennis Gray Febres, identified with DNI° 16267015, as Stock-Exchange Representative to execute these functions in the New York Stock Exchange (NYSE) and in the Lima Stock Exchange. Sincerely, /s/Mario Alvarado Pflucker Chief Executive Officer Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative
